Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendment filed August 13, 2021 in response to the Office Action of April 13, 2021 is acknowledged and has been entered. 
Claims 18, 24 and 28 have been amended. 
Claims 18, 21-24, 28 and 30 are currently being examined. 

Priority
Applicant’s claim for the benefit of a U.S. Provisional Application 62/412,946, filed October 26, 2016, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18, 21-24 and 28-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Regarding claims 18, the phrase "wherein the antibody binds to the proregion of N-cadherin (SEQ ID NO: 1)" renders the claim indefinite because it is unclear whether the antibody is limited to binding SEQ ID NO:1 or the broader proregion of N-cadherin. 
Regarding claims 28, the phrase "an antibody specific to the proregion of N-cadherin (SEQ ID NO: 1)" renders the claim indefinite because it is unclear whether the antibody is specific to SEQ ID NO:1 or specific to the broader proregion of N-cadherin.  
Claims 21-24, 29 and 30 are also rejected because these claims are dependent on claim 18 or 28 directly or indirectly.
For the examination purpose, the claims are interpreted as “wherein the antibody binds to the proregion of N-cadherin or SEQ ID NO:1” and “an antibody specific to the proregion of N-cadherin or SEQ ID NO:1”.
Appropriate corrections are required.

				NEW REJECTIONS
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18, 21-24 and 28-30  is/are rejected under 35 U.S.C. 103 as being unpatentable over Maret (Maret et al., US 2010/0310451 A1, Publication Date: 2010-12-09, cited in IDS), in view of Nelson (Nelson et al., Oncotarget, 2016, 7, pp:84030-84042; Publication Date: 10-28-2016).
Regarding claims 18, and 21-22, Maret teaches a method for diagnosis and prognosis of cancer and for monitoring the progression of cancer and/or the therapeutic efficacy of an 
Maret teaches an anti-cancer treatment comprising administering to a subject in need of thereof an effective amount of an agent, wherein the agent decreases the amount of pro-N-cadherin of cancer cells in the subject ([0024]). The cancers can be breast cancer ([0020]), and metastatic breast carcinoma cells have higher level of pro-N-cadherin than normal cells or Grade I&II breast cancer cells (Fig. 22C).
Maret teaches that a reduction of pro-N-cadherin by overexpression furin results in a substantial decrease of cancer cell migration (Example 4, Fig. 4C).
Maret teaches overexpression of proNCAD promotes glioma and melanoma cell motility (Example 8).
Maret also teaches a method for monitoring the efficacy of an anti-cancer treatment in a subject, comprising determining the molecular form of cadherin (including both pro-N-cadherin and mature N-cadherin) of cancer cells in a subject at a first timepoint, determining the molecular form of cadherin of cancer cells in a subject at a second timepoint following initial treatment, and comparing the amounts of non-adhesive (pro-N-cadherin) and adhesive (mature N-cadherin) ([0018]). And a high ratio of pro-N-cadherin to mature N-cadherin forms is diagnostic of invasive or metastatic cancer (a more aggressive, or highly invasive tumor) ([0016]).
Maret further teaches a method of targeted cancer therapy comprising: determining the ratio of pro-N-cadherin to mature N-cadherin, and an anti-cancer treatment or therapeutic regimen, including antibody therapy and combination therapy ([0066], [0067]). 

Taken together, as set forth above, Maret teaches: 1) pro-N-cadherin can be used as a biomarker for chemo-residual cancer cells; 2) an anti-cancer treatment (e.g. breast cancer) to decrease amount of pro-N-cadherin in cancer cells; 3) the method can be used in combination with other cancer therapies. However, Maret does not explicitly teach that the agent is an antibody to proregion of N-cadherin or treating chemo-residual/resistant tumors.  
Nelson teaches that most triple-negative breast cancer (TNBC) patients initially respond to chemotherapy, residual tumor cells frequently persist and drive recurrent tumor growth (Abstract).
Nelson teaches that pro-N-cadherin is upregulated on the cell surface of chemo-residual TN tumor cells. And teaches the method of detecting pro-N-cadherin in chemo-residual tumor cells: obtaining cell sample and measure mRNA and/or protein level (Fig. 3).
Nelson teaches pro-N-cadherin is a protein associated with therapy-resistant TNBC cells (page 84037, col. 1, para. 4). And expression of pro-N-cadherin is upregulated on chemo-resistant TN tumor cells (page 84038, col. 2, para. 3).
Nelson teaches that a subpopulation of SUM159 tumor cells expressing cell surface pro-N-cadherin exhibits increase invasive (metastatic) behavior relative to the subpopulation lacking this protein (page 84036, col. 1, para. 2; Fig. 4B).
Nelson teaches that in five of the six cases, the percentage of tumor cells expressing pro-N-cadherin increased appreciably post-chemotherapy (Table 1).
SUM159 tumor cells obtained post-chemotherapy treatment with an antibody specific for the pro-domain of N-cadherin significantly reduced their transwell invasion (page 84036, col. 1, para. 2; Fig. 4C).
Nelson teaches that the pro-N-cadherin–positive tumor cells was significantly more resistant to docetaxel (chemotherapy) than pro-N-cadherin–negative tumor cells (page 84036, col. 1-2 bridging paragraph; Fig. 4D).
Nelson teaches that pro-N-cadherin can be used as biomarker for TNBC recurrence and a therapeutic target for eliminating chemo-residual disease (Abstract).
It would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to combinethe teachings of Maret  and Nelson to treat chemo-residual breast cancer using pro-N-cadherin as a biomarker, and to target pro-N-cadherin in a therapy regimen, further to use the antibody specific to proregion of N-cadherin, taught by Nelson, because Maret teaches overexpression of proNCAD promotes cell motility and is diagnostic of a more aggressive, or highly invasive tumor, Nelson teaches that incubation of SUM159 breast  tumor cells obtained post-chemotherapy treatment with an antibody specific for the pro-domain of N-cadherin significantly reduced their transwell invasion and Nelson teaches that pro-N-cadherin can be used as biomarker for TNBC recurrence and a therapeutic target for eliminating chemo-residual disease. From the teachings of the references, it would have been obvious to one of ordinary skill in the art and one of skill in the art would have had a reasonable expectation of success in treating a subject having a cancer that exhibits chemo- residual tumor cell growth by administering to the subject a therapeutically effective amount of an antibody to pro-N-cadherin associated with chemo-residual tumor cell growth, wherein the antibody binds to the proregion of N-cadherin (SEQ ID NO:1) because the combined art teaches the importance of pro-N-. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Application No. 16/812,734
Claims 18, 21-24, 28 and 30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of co-pending Application No. 16/812,734 (filed on September 17, 2020, hereinafter Appl. 734), in view of Nelson (Nelson et al., Oncotarget, 2016, 7, pp:84030-84042; Publication Date: 10-28-2016) and Maret (Maret et al., US 2010/0310451 A1, Publication Date: 2010-12-09, cited in IDS)
This is a provisional nonstatutory double patenting rejection.
Claim 18 recites a method of treating a subject having chemo-residual tumor cell growth comprising administering to the subject a therapeutically effective amount of an antibody to proregion of pro-N-cadherin associated with chemo-residual tumor cell growth. Claim 21 recites the presence of the biomarker indicates the presence of chemo-residual tumor cells. Claim 28 further recites a step of detecting pro-N-cadherin in a sample of chemo-resistant tumor cells from the subject.

The claims of Appl. 734 teach a humanized antibody can be conjugated with a cytotoxic moiety (in combination with another anti-cancer therapy) (claim 3)
The claims of Appl. 734 teach a method of treating a human with a tumor, which comprises administering to the human a humanized antibody that binds to pro-N-cadherin in its pro-domain (claim 14). 
The conflicting claims do not say the tumor is chemo-residual tumor, or chemo-resistant tumor, or detecting pro-N-cadherin in tumor samples. 
Nelson teaches that most triple-negative breast cancer (TNBC) patients initially respond to chemotherapy, residual tumor cells frequently persist and drive recurrent tumor growth (Abstract).
Nelson teaches that pro-N-cadherin is upregulated on the cell surface of chemo-residual TN tumor cells. And teaches the method of detecting pro-N-cadherin in chemo-residual tumor cells: obtaining cell sample and measure mRNA and/or protein level (Fig. 3).
Nelson teaches pro-N-cadherin is a protein associated with therapy-resistant TNBC cells (page 84037, col. 1, para. 4). And expression of pro-N-cadherin is upregulated on chemo-resistant TN tumor cells (page 84038, col. 2, para. 3).
Nelson teaches that a subpopulation of SUM159 tumor cells expressing cell surface pro-N-cadherin exhibits increase invasive (metastatic) behavior relative to the subpopulation lacking this protein (page 84036, col. 1, para. 2; Fig. 4B).

Nelson teaches that the pro-N-cadherin–positive tumor cells was significantly more resistant to docetaxel (chemotherapy) than pro-N-cadherin–negative tumor cells (page 84036, col. 1-2 bridging paragraph; Fig. 4D).
Nelson teaches that pro-N-cadherin can be used as biomarker for TNBC recurrence and a therapeutic target for eliminating chemo-residual disease (Abstract).
Furthermore, Maret teaches as set forth above. In particular, Maret also teaches that a high ratio of pro-N-cadherin to mature N-cadherin forms is diagnostic of invasive or metastatic cancer ([0016]).  
It would have prima facie been obvious to one of ordinarily skilled to combine the teachings of the claims of Appl. 734 with Nelson and Maret, to treat a subject having chemo-residual tumor cell growth with the humanized antibody  because Maret teaches overexpression of proNCAD promotes cell motility and is diagnostic of a more aggressive, or highly invasive tumor, Nelson teaches that incubation of SUM159 breast  tumor cells obtained post-chemotherapy treatment with an antibody specific for the pro-domain of N-cadherin significantly reduced their transwell invasion and  Nelson teaches that pro-N-cadherin can be used as biomarker for TNBC recurrence and a therapeutic target for eliminating chemo-residual disease. Since pro-N-cadherin is a biomarker for chemo-residual or chemo-resistant and invasive cancer,  one ordinary skilled in the art would have been motivated to further add a step of detecting pro-N-cadherin, this will help to predict invasion in chemo-residual tumor and tumor recurrence.

Conclusion
No claims are allowed.
All other objections and rejections recited in the Office Action of April 13, 2021 are withdrawn in view of Applicant’s amendment and arguments.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG LU whose telephone number is (571)272-0334.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MISOOK YU can be reached on (571)272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHENG LU/           Examiner, Art Unit 1642                                                                                                                                                                                             
/PETER J REDDIG/Primary Examiner, Art Unit 1642